weitzfunds.com Value Fund (WVALX) Partners Value Fund (WPVLX) Partners III Opportunity Fund Institutional Class (WPOPX) Investor Class (WPOIX) Research Fund (WRESX) Hickory Fund (WEHIX) Balanced Fund (WBALX) Short-Intermediate Income Fund Institutional Class (WEFIX) Investor Class (WSHNX) Nebraska Tax-Free Income Fund (WNTFX) Government Money Market Fund (WGMXX) Weitz Funds PROSPECTUS August 1, 2011 as amended December 30, 2011 The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Prospectus Summaries: Value Fund 3 Partners Value Fund 6 Partners III Opportunity Fund 9 Research Fund 13 Hickory Fund 17 Balanced Fund 20 Short-Intermediate Income Fund 24 Nebraska Tax-Free Income Fund 28 Government Money Market Fund 32 Additional Information About Investment Strategies and Related Risks 35 Management 41 How to Choose a Share Class (Partners III Fund and Short-Intermediate Income Fund, only) 44 Purchasing Shares 45 Redeeming Shares 48 Exchanging Shares 50 Shareholder Account Policies and Maintenance 51 Pricing of Shares 52 Distributions and Taxes 53 Additional Information 54 Financial Highlights: Value Fund 56 Partners Value Fund 57 Partners III Opportunity Fund 58 Research Fund 59 Hickory Fund 60 Balanced Fund 61 Short-Intermediate Income Fund 62 Nebraska Tax-Free Income Fund 63 Government Money Market Fund 64 2 Value Fund Summary Investment Objective The investment objective of the Fund is capital appreciation. Fees and Expenses of the Fund The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchase None Maximum deferred sales charge (load) None Redemption fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.00% Distribution (12b-1) fees None Other expenses Total annual fund operating expenses 1.21% Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the periods indicated and then redeem in full at the end of each of the periods indicated.The example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transactions costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 46% of the average value of the portfolio. Principal Investment Strategies The Fund’s investment strategy (which we call “value investing”) is based on our belief that stock prices fluctuate around the true value of a company.The Fund invests the majority of its assets in common stock of larger companies. The Fund considers larger-cap companies to be issuers with a market capitalization equal to or greater than the median capitalization of companies in the Russell 1000 Index at the time of purchase.The median capitalization of companies in the Russell 1000 Index was $5.796 billion as of June 30, 2011. We look to identify the securities of growing, well-managed businesses which have honest, competent management. We then estimate the price that an informed, rational buyer would pay for 100% of the business.At the heart of the process is an estimate of the value today of the right to receive all of the cash that a business will generate for its owners in the future. The valuation may focus on asset values, earnings power and the intangible value of a company’s “franchise” in its market or a combination of these variables, depending on the nature of the business. The Fund then tries to buy shares of the company’s stock at a significant discount to this “private market value.”We invest with a 3-5 year time horizon. The Fund anticipates that the stock price will rise as the value of the business grows and as the valuation discount narrows.Ideally the business value grows and the stock continues to trade at a discount for long periods of time.We generally will sell these stocks as they approach or exceed our estimate of private market value. We do not try to “time” the market.However, if there is cash available for investment and there are not securities that meet the Fund’s investment criteria, the Fund may invest without limitation in high-quality cash and cash equivalents such as U.S. Government securities or government money market fund shares.In the event that the Fund takes such a temporary defensive position, it may not be able to achieve its investment objective during this temporary period. 3 Principal Investment Risks You should be aware that an investment in the Fund involves certain risks, including, among others, the following: • Market RiskAs with any other mutual fund, the share price of the Fund will fluctuate daily depending on general market conditions and other factors. You may lose money if you invest in the Fund. • Investment in Undervalued SecuritiesUndervalued securities are, by definition, out of favor with investors, and there is no way to predict when, if ever, the securities may return to favor. Therefore, investors should purchase shares of the Fund only if they intend to be patient, long-term investors. • Non-diversified RiskBecause the Fund is non-diversified, the Fund may have larger positions in fewer companies or industries than a diversified fund. A concentrated portfolio is more likely to experience significant fluctuations in value, exposing the Fund to a greater risk of loss in any given period than a diversified fund. • Failure to Meet Investment ObjectiveThere can be no assurance that the Fund will meet its investment objective. Your investment in the Fund is not a bank deposit and is not insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Performance The following chart and table provides an indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year over the period indicated and by showing how the Fund’s average annual total returns for the periods indicated, both before and after taxes, compared to those of relevant market indexes.The Standard & Poor’s 500 Index, the Fund’s primary benchmark, is generally representative of the market for the stocks of large-size U.S. companies.The Russell 1000 Index measures the performance of the large-cap segment of the U.S. equity market.All Fund performance numbers are calculated after deducting fees and expenses, and all numbers assume reinvestment of dividends. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future both before and after taxes.Updated performance information is available on our website at weitzfunds.com or by calling us toll-free at 800-304-9745. Calendar Year Total Returns The Fund’s year-to-date return for the six months ended June 30, 2011 was 6.58%. Best and Worst Performing Quarters (during the period shown above) Quarter/Year Total Return Best Quarter 2nd Quarter 2003 19.47% Worst Quarter 4th Quarter 2008 -24.75% 4 Average Annual Total Returns (for periods ended December 31, 2010) 1 Year 5 Year 10 Year Return Before Taxes 19.94% -0.18% 1.78% Return After Taxes on Distributions 19.94% -0.96% 0.97% Return After Taxes on Distributions and Sale of Fund Shares 12.96% -0.24% 1.33% Comparative Indexes (reflects no deduction for fees, expenses or taxes): Standard & Poor’s 500 Index 15.09% 2.29% 1.41% Russell 1000 Index 16.10% 2.59% 1.83% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.In some instances, the return after taxes may be greater than the return before taxes because you are assumed to be able to use the capital loss on the sale of Fund shares to offset other taxable gains.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as a 401(k) account or individual retirement account (IRA). Fund Management Investment Adviser Wallace R. Weitz & Company (“Weitz & Co.”) is the investment adviser for the Fund. Portfolio Managers Wallace R. Weitz, CFA, Bradley P. Hinton, CFA, and David A. Perkins, CFA, share responsibility for the day-to-day management of the Fund. Mr.Weitz has been a portfolio manager of the Fund since inception. Mr.Hinton became a portfolio manager of the Fund in 2006. Mr.Hinton joined Weitz & Co. as a research analyst in 2001, and became Weitz & Co.’s Director of Research in 2004. Mr.Perkins became a portfolio manager of the Fund on December 30, 2011. Mr. Perkins joined Weitz& Co. as a research analyst in 2004. Purchase and Sale of Fund Shares The minimum investment required to open an account in the Fund is $2,500.The subsequent minimum investment requirement is $25. Investors may purchase, redeem or exchange Fund shares by written request, telephone, online, or through a financial intermediary on any day the New York Stock Exchange is open for business.You may conduct transactions by mail (Weitz Funds, ℅ BFDS, thStreet, 1st Floor, Kansas City, MO 64105), by telephone at 800-304-9745, or online at weitzfunds.com.Purchases and redemptions by telephone are only permitted if you previously established this option on your account. Tax Information The Fund’s distributions may be taxable to you as ordinary income and/or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed upon withdrawals made from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a financial adviser), the Fund and/or its investment adviser may pay the intermediary a fee to compensate them for the services it provides, which may include performing sub-accounting services, delivering Fund documents to shareholders and providing information about the Fund.These payments may create a conflict of interest by influencing the financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 5 Partners Value Fund Summary Investment Objective The investment objective of the Fund is capital appreciation. Fees and Expenses of the Fund The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchase None Maximum deferred sales charge (load) None Redemption fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.00% Distribution (12b-1) fees None Other expenses Total annual fund operating expenses 1.21% Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the periods indicated and then redeem in full at the end of each of the periods indicated.The example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transactions costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 42% of the average value of the portfolio. Principal Investment Strategies The Fund’s investment strategy (which we call “value investing”) is based on our belief that stock prices fluctuate around the true value of a company.The Fund is a “multi-cap” fund and may invest in securities of any market capitalization. We look to identify the securities of growing, well-managed businesses of any size which have honest, competent management. We then estimate the price that an informed, rational buyer would pay for 100% of the business.At the heart of the process is an estimate of the value today of the right to receive all of the cash that a business will generate for its owners in the future.The valuation may focus on asset values, earnings power and the intangible value of a company’s “franchise” in its market or a combination of these variables, depending on the nature of the business. The Fund then tries to buy shares of the company’s stock at a significant discount to this “private market value.”We invest with a 3-5 year time horizon. The Fund anticipates that the stock price will rise as the value of the business grows and as the valuation discount narrows.Ideally the business value grows and the stock continues to trade at a discount for long periods of time.We generally will sell these stocks as they approach or exceed our estimate of private market value. We do not try to “time” the market.However, if there is cash available for investment and there are not securities that meet the Fund’s investment criteria, the Fund may invest without limitation in high-quality cash and cash equivalents such as U.S. Government securities or government money market fund shares.In the event that the Fund takes such a temporary defensive position, it may not be able to achieve its investment objective during this temporary period. Principal Investment Risks You should be aware that an investment in the Fund involves certain risks, including, among others, the following: • Market RiskAs with any other mutual fund, the share price of the Fund will fluctuate daily depending on general market conditions and other factors. You may lose money if you invest in the Fund. 6 • Investment in Undervalued SecuritiesUndervalued securities are, by definition, out of favor with investors, and there is no way to predict when, if ever, the securities may return to favor. Therefore, investors should purchase shares of the Fund only if they intend to be patient, long-term investors. • Non-diversified RiskBecause the Fund is non-diversified, the Fund may have larger positions in fewer companies or industries than a diversified fund. A concentrated portfolio is more likely to experience significant fluctuations in value, exposing the Fund to a greater risk of loss in any given period than a diversified fund. • Smaller Company RiskSmaller capitalization companies may not have the size, resources or other assets of larger capitalization companies. The prices of such issuers can fluctuate more than the stocks of larger companies and they may not necessarily correspond to changes in the stock market in general. • Failure to Meet Investment ObjectiveThere can be no assurance that the Fund will meet its investment objective. Your investment in the Fund is not a bank deposit and is not insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Performance The following chart and table provides an indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year over the period indicated and by showing how the Fund’s average annual total returns for the periods indicated, both before and after taxes, compared to those of relevant market indexes.The Standard & Poor’s 500 Index, the Fund’s primary benchmark, is generally representative of the market for the stocks of large-size U.S. companies.The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies.All Fund performance numbers are calculated after deducting fees and expenses, and all numbers assume reinvestment of dividends. The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future both before and after taxes.Updated performance information is available on our website at weitzfunds.com or by calling us toll-free at 800-304-9745. Calendar Year Total Returns The Fund’s year-to-date return for the six months ended June 30, 2011 was 7.04%. Best and Worst Performing Quarters (during the period shown above) Quarter/Year Total Return Best Quarter 2nd Quarter 2003 18.16% Worst Quarter 4th Quarter 2008 -21.74% 7 Average Annual Total Returns (for periods ended December 31, 2010) 1 Year 5 Year 10 Year Return Before Taxes 27.49% 3.05% 3.01% Return After Taxes on Distributions 27.49% 2.18% 2.35% Return After Taxes on Distributions and Sale of Fund Shares 17.87% 2.51% 2.44% Comparative Indexes (reflects no deduction for fees, expenses or taxes): Standard & Poor’s 500 Index 15.09% 2.29% 1.41% Russell 3000 Index 16.93% 2.74% 2.16% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.In some instances, the return after taxes may be greater than the return before taxes because you are assumed to be able to use the capital loss on the sale of Fund shares to offset other taxable gains.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as a 401(k) account or individual retirement account (IRA). Fund Management Investment Adviser Wallace R. Weitz & Company (“Weitz & Co.”) is the investment adviser for the Fund. Portfolio Managers Wallace R. Weitz, CFA, and Bradley P. Hinton, CFA, share responsibility for the day-to-day management of the Fund.Mr. Weitz was previously the sole portfolio manager of the Fund since its inception.Mr. Hinton has been a research analyst for Weitz & Co. since September 2001 and the Director of Research since April 2004. Purchase and Sale of Fund Shares The minimum investment required to open an account in the Fund is $2,500.The subsequent minimum investment requirement is $25. Investors may purchase, redeem or exchange Fund shares by written request, telephone, online, or through a financial intermediary on any day the New York Stock Exchange is open for business.You may conduct transactions by mail (Weitz Funds, ℅ BFDS, th Street, 1st Floor, Kansas City, MO 64105), by telephone at 800-304-9745, or online at weitzfunds.com.Purchases and redemptions by telephone are only permitted if you previously established this option on your account. Tax Information The Fund’s distributions may be taxable to you as ordinary income and/or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed upon withdrawals made from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a financial adviser), the Fund and/or its investment adviser may pay the intermediary a fee to compensate them for the services itprovides, which may include performing sub-accounting services, delivering Fund documents to shareholders and providing information about the Fund.These payments may create a conflict of interest by influencing the financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 8 Partners III Opportunity Fund Summary Investment Objective The investment objective of the Fund is capital appreciation. Fees and Expenses of the Fund The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Institutional Class Investor Class Maximum sales charge (load) on purchase None None Maximum deferred sales charge (load) None None Redemption fee None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Institutional Class Investor Class Management fees 1.00% 1.00% Distribution (12b-1) fees None Other expenses 0.31 (1) Dividend expense on short sales Acquired fund fees and expenses(2) Total annual fund operating expenses 1.53% 1.74% (1)The other expenses for the Investor Class are estimated.Actual expenses, which will be based on actual Investor Class net assets, could be different. (2)The Fund has invested a portion of its temporary cash reserves in one or more money market funds (“acquired funds”).The Fund indirectly incurs fees and expenses as a result of its investment in shares of acquired funds.The total annual fund operating expense ratio for the Fund does not correlate to the ratio of expenses to average net assets shown in the Financial Highlights contained in the Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the periods indicated and then redeem in full at the end of each of the periods indicated.The example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Institutional Class Investor Class Portfolio Turnover The Fund pays transactions costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 64% of the average value of the portfolio. Principal Investment Strategies The Fund’s investment strategy (which we call “value investing”) is based on our belief that stock prices fluctuate around the true value of a company.The Fund is a “multi-cap” fund and may invest in securities of any market capitalization. We look to identify the securities of growing, well-managed businesses of any size which have honest, competent management. We then estimate the price that an informed, rational buyer would pay for 100% of the business.At the heart of the process is an estimate of the value today of the right to receive all of the cash that a business will generate for its owners in the future. The valuation may focus on asset values, earnings power and the intangible value of a company’s “franchise” in its market or a combination of these variables, depending on the nature of the business. The Fund then tries to buy shares of the company’s stock at a significant discount to this “private market value.”We invest with a 3-5 year time horizon.The Fund anticipates that the stock price will rise as the value of the business grows and as the valuation 9 discount narrows. Ideally the business value grows and the stock continues to trade at a discount for long periods of time.We generally will sell these stocks as they approach or exceed our estimate of private market value.The Fund may also engage in short selling of securities, including short sales of exchange traded funds, when we anticipate a decline in the value of such securities. We do not try to “time” the market.However, if there is cash available for investment and there are not securities that meet the Fund’s investment criteria, the Fund may invest without limitation in high-quality cash and cash equivalents such as U.S. Government securities or government money market fund shares.In the event that the Fund takes such a temporary defensive position, it may not be able to achieve its investment objective during this temporary period. Principal Investment Risks You should be aware that an investment in the Fund involves certain risks, including, among others, the following: • Market RiskAs with any other mutual fund, the share price of the Fund will fluctuate daily depending on general market conditions and other factors.You may lose money if you invest in the Fund. • Investment in Undervalued SecuritiesUndervalued securities are, by definition, out of favor with investors, and there is no way to predict when, if ever, the securities may return to favor.Therefore, investors should purchase shares of the Fund only if they intend to be patient, long-term investors. • Non-diversified RiskBecause the Fund is non-diversified, the Fund may have larger positions in fewer companies or industries than a diversified fund. A concentrated portfolio is more likely to experience significant fluctuations in value, exposing the Fund to a greater risk of loss in any given period than a diversified fund. • Smaller Company RiskSmaller capitalization companies may not have the size, resources or other assets of larger capitalization companies. The prices of such issuers can fluctuate more than the stocks of larger companies and they may not necessarily correspond to changes in the stock market in general. • Investments in Other Investment CompaniesThe Fund may invest in theshares of other investment companies, including affiliated and non-affiliated money market funds. Investing in the shares of other investment companies involves the risk that such other investment companies will not achieve their objectives or will achieve a yield or return that is lower than that of the Fund. To the extent that the Fund is invested in the shares of other investment companies, the Fund will incur additional expenses due to the duplication of fees and expenses as a result of investing in investment company shares. • Investments in Exchange Traded FundsThe Fund may invest in exchange traded funds (“ETFs”).ETFs that are based on a specific index may not be able to replicate and maintain exactly the composition and relative weightings of securities in the applicable index. ETFs also incur certain expenses not incurred by their applicable index. Additionally, certain securities comprising the index tracked by an ETF may, at times, be temporarily unavailable, which may impede an ETF’s ability to track its index. To the extent that the Fund is invested in an ETF, the Fund will incur additional expenses due to the duplication of fees and expenses as a result of investing in an ETF. • Short Sales RiskIf the price of a stock or ETF sold short increases after the sale, the Fund will lose money because it will have to pay a higher price to repurchase the borrowed stock when it closes its short position.The loss of value on a short sale is theoretically unlimited.The Fund has to borrow the securities to enter into the short sale. If the lender demands the securities be returned, the Fund must deliver them promptly, either by borrowing from another lender or buying the securities.If this occurs at the same time other short sellers are trying to borrow or buy in the securities, a “short squeeze” could occur, causing the stock price to rise and making it more likely that the Fund will have to cover its short position at an unfavorable price. • Leverage RiskThe Fund may borrow from banks or brokers and pledge its assets in connection with the borrowing.Ifthe interest expense on the borrowings is greater than the income and increase in value of the securities purchased withthe proceeds of the borrowing, the use of leverage will decrease the return to the Fund’s shareholders. The use ofleverage may decrease the return to the Fund.The use of leverage also tends to magnify the volatility of the Fund’sreturns. • Failure to Meet Investment ObjectiveThere can be no assurance that the Fund will meet its investment objective. Your investment in the Fund is not a bank deposit and is not insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Performance The following chart and table provides an indication of the risks of investing in the Fund by showing changes in the performance of the Fund’s Institutional Class shares from year to year over the period indicated and by showing how the Fund’s average annual total returns for the periods indicated, both before and after taxes, compared to those of relevant market indexes (prior to 10 August1, 2011, the Institutional Class was the only class of Fund shares available).The Standard & Poor’s 500 Index, the Fund’s primary benchmark, is generally representative of the market for the stocks of large-size U.S. companies.The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies.Because the Investor Class is new, no investment performance for that class is available, but the performance for the Investor Class would have been substantially similar, yet lower than the Institutional Class, because the shares of both classes are invested in the same portfolio of securities and the annual returns would differ only to the extent that the classes do not have the same expenses.All Fund performance numbers are calculated after deducting fees and expenses, and all numbers assume reinvestment of dividends.Total returns shown include fee waivers and expense reimbursements, if any; total returns would have been lower had there been no waiver of fees and/or reimbursement of expenses by the investment adviser.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future both before and after taxes.Updated performance information is available on our website at weitzfunds.com or by calling us toll-free at 800-304-9745. As of December 30, 2005, the Fund succeeded to substantially all of the assets of Weitz Partners III Limited Partnership (“Partnership”).Performance of the Fund is measured from June 1, 1983, the inception of the Partnership.The Fund’s investment objectives, policies and restrictions are materially equivalent to those of the Partnership and the Partnership was managed at all times with full investment authority by Wallace R. Weitz & Company.During this period, the Partnership was not subject to certain investment restrictions, diversification requirements and other restrictions of the Investment Company Act of 1940 or the Internal Revenue Code, which if applicable, might have adversely affected the performance of the Partnership. Calendar Year Total Returns, Institutional Class The year-to-date return for the Fund’s Institutional Class for the six months ended June 30, 2011 was 8.38%. Best and Worst Performing Quarters (during the period shown above) Quarter/Year Total Return Best Quarter 2nd Quarter 2003 26.07% Worst Quarter 4th Quarter 2008 -21.13% Average Annual Total Returns (for periods ended December 31, 2010) 1 Year 5 Year 10 Year Institutional Class Return Before Taxes 33.03% 5.38% 7.23% Return After Taxes on Distributions 33.03% 4.96% N/A Return After Taxes on Distributions and Sale of Fund Shares 21.47% 4.52% N/A Comparative Indexes (reflects no deduction for fees, expenses or taxes): Standard & Poor’s 500 Index 15.09% 2.29% 1.41% Russell 3000 Index 16.93% 2.74% 2.16% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.In some instances, the return after taxes may be greater than the return before taxes because you are assumed to be able to use the capital loss on the sale of Fund shares to offset other taxable gains.After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as a 401(k) account or individual retirement account (IRA).After tax 11 return for the 10 year period is not provided because the Partners III Partnership’s tax treatment was different than that of a registered investment company. Fund Management Investment Adviser Wallace R. Weitz & Company (“Weitz & Co.”) is the investment adviser for the Fund. Portfolio Manager Wallace R. Weitz, CFA, is responsible for the day-to-day management of the Fund.Mr. Weitz has been the portfolio manager for the Fund since its inception. Purchase and Sale of Fund Shares For Investor Class shares, the minimum investment required to open an account in the Fund is $2,500.The subsequent minimum investment requirement is $25. For Institutional Class shares, the minimum investment required to open an account in the Fund is $25,000.This requirement is waived for Fund shareholders who owned shares as of July31, 2011 and who continue to hold shares.The subsequent minimum investment requirement is $25. Investors may purchase, redeem or exchange Fund shares by written request, telephone, online, or through a financial intermediary on any day the New York Stock Exchange is open for business.You may conduct transactions by mail (Weitz Funds, ℅ BFDS, th Street, 1st Floor, Kansas City, MO 64105), by telephone at 800-304-9745, or online at weitzfunds.com.Purchases and redemptions by telephone are only permitted if you previously established this option on your account. Tax Information The Fund’s distributions may be taxable to you as ordinary income and/or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed upon withdrawals made from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a financial adviser), the Fund and/or its investment adviser may pay the intermediary a fee to compensate them for the services it provides, which may include performing sub-accounting services, delivering Fund documents to shareholders and providing information about the Fund.These payments may create a conflict of interest by influencing the financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 12 Research Fund Summary Investment Objective The investment objective of the Fund is capital appreciation. Fees and Expenses of the Fund The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchase None Maximum deferred sales charge (load) None Redemption fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.00% Distribution (12b-1) fees None Other expenses(1) Acquired fund fee and expenses(2) Total annual fund operating expenses(3) 1.81% Fee waiver and/or expense reimbursement(3) Total annual fund operating expenses after fee waiver and/or expense reimbursement(3) 0.91% (1)Based on estimated amounts for the current fiscal year. (2)The Fund has invested a portion of its temporary cash reserves in one or more money market funds (“acquired funds”).The Fund indirectly incurs fees and expenses as a result of its investment in shares of acquired funds.The total annual fund operating expense ratio for the Fund does not correlate to the ratio of expenses to average net assets shown in the Financial Highlights contained in the Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. (3)The investment adviser has agreed, in writing, to limit the total annual fund operating expenses (excluding taxes, interest, brokerage commissions, and acquired fund fees and expenses) to 0.90% of the Fund’s average daily net assets through July 31, 2012.This agreement may only be terminated by the Board of Trustees of the Fund. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the periods indicated and then redeem in full at the end of each of the periods indicated.The example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years Portfolio Turnover The Fund pays transactions costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance.During the three months ended March 31, 2011, the Fund’s portfolio turnover rate was 12% of the average value of the portfolio. Principal Investment Strategies The Fund’s investment strategy (which we call “value investing”) is based on our belief that stock prices fluctuate around the true value of a company.The Fund is a “multi-cap” fund and may invest in securities of any market capitalization. We seek to identify the securities of growing, well-managed businesses of any size which have honest, competent management. We then estimate the price that an informed, rational buyer would pay for 100% of the business.At the heart of the process is an estimate of the value today of the right to receive all of the cash that a business will generate for its owners in the future.The valuation may focus on asset values, earnings power and the intangible value of a company’s “franchise” in its market or a combination of these variables, depending on the nature of the business. 13 The Fund then tries to buy shares of the company’s stock at a significant discount to this “private market value.”We invest with a 3-5 year time horizon. The Fund anticipates that the stock price will rise as the value of the business grows and as the valuation discount narrows.Ideally the business value grows commensurate with the stock price, and the stock continues to trade at a discount for long periods of time.We generally will sell these stocks as they approach or exceed our estimate of private market value. We do not try to “time” the market.However, if there is cash available for investment and there are not securities that meet the Fund’s investment criteria, the Fund may invest without limitation in high-quality cash and cash equivalents such as U.S. Government securities or government money market fund shares.In the event that the Fund takes such a temporary defensive position, it may not be able to achieve its investment objective during this temporary period. Portfolio securities are selected by the members of the research team of the Fund’s investment adviser, Wallace R. Weitz & Company (“Weitz & Co.”).Each analyst (Co-Manager) is assigned a portion of the Fund’s assets and responsible for selecting investments within that portion of the Fund.Allocations among market sectors and companies are made within the parameters established by the Fund’s investment objectives, strategies and restrictions. Principal Investment Risks You should be aware that an investment in the Fund involves certain risks, including, among others, the following: • Market RiskAs with any other mutual fund, the share price of the Fund will fluctuate daily depending on general market conditions and other factors. You may lose money if you invest in the Fund. • Investment in Undervalued SecuritiesUndervalued securities are, by definition, out of favor with investors, and there is no way to predict when, if ever, the securities may return to favor. Therefore, investors should purchase shares of the Fund only if they intend to be patient, long-term investors. • Non-diversified RiskBecause the Fund is non-diversified, the Fund may have larger positions in fewer companies or industries than a diversified fund. A non-diversified portfolio is more likely to experience significant fluctuations in value, exposing the Fund to a greater risk of loss in any given period than a diversified fund. • Issuer RiskThe value of a security may decline for a number of reasons which directly relate to the issuer, such asmanagement performance, financial leverage and reduced demand for the issuer’s goods or services. • Smaller Company RiskSmaller capitalization companies may not have the size, resources or other assets of larger capitalization companies. The prices of such issuers can fluctuate more than the stocks of larger companies and they may not necessarily correspond to changes in the stock market in general. • Failure to Meet Investment ObjectiveThere can be no assurance that the Fund will meet its investment objective. Your investment in the Fund is not a bank deposit and is not insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Performance As of December 31, 2010, the Fund succeeded to substantially all of the assets of Weitz Research Fund L.P. (the “Research Partnership”).The following chart and table provides an indication of the risks of investing in the Fund by showing changes in the Research Partnership’s performance from year to year over the periods indicated and by showing how the Research Partnership’s average annual total returns for the periods indicated compared to those of relevant market indexes.The Standard & Poor’s 500 Index, the Fund’s primary benchmark, is generally representative of the market for the stocks of large-size U.S. companies.The Russell 3000 Index measures the performance of the largest 3,000 U.S. companies. Performance of the Fund is measured from April 1, 2005, the inception of the Research Partnership.The Fund’s investment objectives, policies and restrictions are materially equivalent to those ofthe ResearchPartnership and the Research Partnership was managed at all times with full investment authority by Weitz & Co.During this period, the Research Partnership was not subject to certain investment restrictions, diversification requirements and other restrictions of the Investment Company Act of 1940 or the Internal Revenue Code, which if applicable, might have adversely affected the performance of the Research Partnership.All performance numbers are calculated after deducting proforma fees and expenses equivalent to the total annual fund expenses set forth above and all numbers assume reinvestment of dividends.Total returns shown include fee waivers and expense reimbursements, if any; total returns would have been lower had there been no waiver of fees and/or reimbursement of expenses by the investment adviser.The Research Partnership’s past performance is not necessarily an indication of how the Fund will perform in the future both before and after taxes.Updated performance information is available on our website at weitzfunds.com or by calling us toll-free at 800-304-9745. 14 Calendar Year Total Returns Year-to-date return for the six months ended June30, 2011 was 3.20%. Best and Worst Performing Quarters (during the period shown above) Quarter/Year Total Return Best Quarter 2nd Quarter 2009 15.97% Worst Quarter 4th Quarter 2008 -19.35% Average Annual Total Returns (for periods ended December 31, 2010) 1 Year 5 Year Since Inception (April 1, 2005) Return Before Taxes 30.32% 5.75% 5.69% Return After Taxes on Distributions N/A N/A N/A Return After Taxes on Distributions and Sale of Fund Shares N/A N/A N/A Comparative Indexes (reflects no deduction for fees, expenses or taxes): Standard & Poor’s 500 Index 15.09% 2.29% 3.23% Russell 3000 Index 16.93% 2.74% 3.84% After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns shown are not relevant to investors who hold their Fund shares through tax-deferred arrangements, such as a 401(k) account or individual retirement account (IRA).After tax returns are not provided because the Research Partnership’s tax treatment was different than that of a registered investment company. Fund Management Investment Adviser Wallace R. Weitz & Company (“Weitz & Co.”) is the investment adviser for the Fund. Portfolio Management The Fund is managed by a team of Weitz & Co. research analysts.The analysts responsible for managing the Fund are listed below: • Jonathan Baker, CFA, has served as a Research Analyst for Weitz & Co. since 1997 and has been a Co-Manager of the Fund since inception (and a Co-Manager of the predecessor Research Partnership sinceApril 2005). • Barton Hooper, CFA, has served as a Research Analyst for Weitz & Co. since 2007 and has been a Co-Manager of the Fund since inception (and a Co-Manager of the predecessor Research Partnership since January 2008).Prior to joining Weitz & Co., he spent four years as a Research Analyst at Oak Value Capital Management and Trilogy Capital Management. • David Perkins, CFA, has served as a Research Analyst for Weitz & Co. since 2004 and has been a Co-Manager of the Fund since inception (and a Co-Manager of the predecessor Research Partnership sinceApril 2005). 15 • Andrew Weitz has served as a Research Analyst for Weitz & Co. since 2008 and has been a Co-Manager of the Fund since inception (and a Co-Manager of the predecessor Research Partnership since January 2010).Prior to joining Weitz & Co., he spent four years as a Research Associate and Research Analyst with Ariel Investments. Purchase and Sale of Fund Shares The minimum investment required to open an account in the Fund is $25,000.The subsequent minimum investment requirement is $25. Investors may purchase, redeem or exchange Fund shares by written request, telephone, online, or through a financial intermediary on any day the New York Stock Exchange is open for business.You may conduct transactions by mail (Weitz Funds, ℅ BFDS, th Street, 1st Floor, Kansas City, MO 64105), by telephone at 800-304-9745, or online at weitzfunds.com.Purchases and redemptions by telephone are only permitted if you previously established this option on your account. Tax Information The Fund’s distributions may be taxable to you as ordinary income and/or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account.Such tax-deferred arrangements may be taxed upon withdrawals made from those arrangements. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a financial adviser), the Fund and/or its investment adviser may pay the intermediary a fee to compensate them for the services itprovides, which may include performing sub-accounting services, delivering Fund documents to shareholders and providing information about the Fund.These payments may create a conflict of interest by influencing the financial intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 16 Hickory Fund Summary Investment Objective The investment objective of the Fund is capital appreciation. Fees and Expenses of the Fund The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Maximum sales charge (load) on purchase None Maximum deferred sales charge (load) None Redemption fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.00% Distribution (12b-1) fees None Other expenses Acquired fund fees and expenses(1) Total annual fund operating expenses 1.28% (1)TheFund has invested a portion of its temporary cash reserves in one or more money market funds (“acquired funds”).The Fund indirectly incurs fees and expenses as a result of its investment in shares of acquired funds.The total annual fund operating expense ratio for the Fund does not correlate to the ratio of expenses to average net assets shown in the Financial Highlights contained in the Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Fund for the periods indicated and then redeem in full at the end of each of the periods indicated.The example also assumes that your investment has a 5% return each year and the Fund’s operating expenses remain the same each year. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 year 3 years 5 years 10 years Portfolio Turnover The Fund pays transactions costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual Fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 67% of the average value of the portfolio. Principal Investment Strategies The Fund’s investment strategy (which we call “value investing”) is based on our belief that stock prices fluctuate around the true value of a company.The Fund invests the majority of its assets in the common stock of smaller and medium sized companies.Currently, the Fund considers smaller and medium sized companies to be issuers with a market capitalization of less than $10 billion at the time of initial purchase. We look to identify the securities of growing, well-managed businesses which have honest, competent management. We then estimate the price that an informed, rational buyer would pay for 100% of the business.At the heart of the process is an estimate of the value today of the right to receive all of the cash that a business will generate for its owners in the future. The valuation may focus on asset values, earnings power and the intangible value of a company’s “franchise” in its market or a combination of these variables, depending on the nature of the business. The Fund then tries to buy shares of the company’s stock at a significant discount to this “private market value.”We invest with a 3-5 year time horizon. The Fund anticipates that the stock price will rise as the value of the business grows and as the valuation discount narrows.Ideally the business value grows and the stock continues to trade at a discount for long periods of time.We generally will sell these stocks as they approach or exceed our estimate of private market value. We do not try to “time” the market.However, if there is cash available for investment and there are not securities that meet the Fund’s investment criteria, the Fund may invest without limitation in high-quality cash and cash equivalents such as U.S. 17 Government securities or government money market fund shares.In the event that the Fund takes such a temporary defensive position, it may not be able to achieve its investment objective during this temporary period. Principal Investment Risks You should be aware that an investment in the Fund involves certain risks, including, among others, the following: • Market RiskAs with any other mutual fund, the share price of the Fund will fluctuate daily depending on general market conditions and other factors. You may lose money if you invest in the Fund. • Investment in Undervalued SecuritiesUndervalued securities are, by definition, out of favor with investors, and there is no way to predict when, if ever, the securities may return to favor. Therefore, investors should purchase shares of the Fund only if they intend to be patient, long-term investors. • Non-diversified RiskBecause the Fund is non-diversified, the Fund may have larger positions in fewer companies or industries than a diversified fund. A concentrated portfolio is more likely to experience significant fluctuations in value, exposing the Fund to a greater risk of loss in any given period than a diversified fund. • Smaller Company RiskSmaller capitalization companies may not have the size, resources or other assets of larger capitalization companies. The prices of such issuers can fluctuate more than the stocks of larger companies and they may not necessarily correspond to changes in the stock market in general. • Failure to Meet Investment ObjectiveThere can be no assurance that the Fund will meet its investment objective. Your investment in the Fund is not a bank deposit and is not insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Performance The following chart and table provides an indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year over the period indicated and by showing how the Fund’s average annual total returns for the periods indicated, both before and after taxes, compared to those of relevant market indexes.The Russell 2500 Index, the Fund’s primary benchmark, measures the performance of the small to mid-cap segment of the U.S. equity market. The Standard & Poor’s 500 Index is generally representative of the market for the stocks of large-size U.S. companies. Effective as of December 30, 2011, the Fund changed its primary benchmark index to the Russell 2500 Index from the Standard & Poor’s 500 Index based on a determination that the Russell 2500 Index is more highly correlated to the holdings and investment style of the Fund. All Fund performance numbers are calculated after deducting fees and expenses, and all numbers assume reinvestment of dividends.The Fund’s past performance is not necessarily an indication of how the Fund will perform in the future both before and after taxes.Updated performance information is available on our website at weitzfunds.com or by calling us toll-free at 800-304-9745. Calendar Year Total Returns The Fund’s year-to-date return for the six months ended June 30, 2011 was 8.72%. 18 Best and Worst Performing Quarters (during the period shown above) Quarter/Year Total Return Best Quarter 2nd Quarter 2003 25.28% Worst Quarter 3rd Quarter 2002 -28.92% Average Annual Total Returns (for periods ended December 31, 2010) 1 Year 5 Year 10 Year Return Before Taxes 38.66% 3.36 % 3.71% Return After Taxes on Distributions 38.66% 3.25% 3.55% Return After Taxes on Distributions and Sale of Fund Shares 25.13% 2.82% 3.12% Comparative Indexes (reflects no deduction for fees, expenses or taxes): Russell 2500 Index
